IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-93,468-01 AND WR-93,468-02


              EX PARTE EDUARDO GUADALUPE GONZALEZ, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
     CAUSE NOS. 2-19-0187-A AND 2-19-0188-A IN THE 382ND DISTRICT COURT
                          FROM ROCKWALL COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two charges of aggravated sexual assault and sentenced to thirty

years’ imprisonment for each charge, to run concurrently. The Fifth Court of Appeals affirmed his

convictions. Gonzalez v. State, Nos. 05-19-01085-CR and 05-19-01086-CR (Tex. App. — Dallas

January 21, 2021) (not designated for publication). Applicant filed these applications for writs of

habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective because counsel

advised Applicant to decline a plea offer and proceed to a jury trial without advising Applicant of

the potential punishment he could receive if found guilty at trial.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Argent, 393 S.W.3d 781, 784 (Tex. Crim. App. 2013). Accordingly,

the record should be developed. The trial court is the appropriate forum for findings of fact. TEX .

CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to

Applicant’s claim. Specifically, trial counsel shall state whether the State made any plea offers in

this case. If the State did make any plea offers, trial counsel shall state whether he conveyed those

offers to Applicant, and shall state whether he advised Applicant of his likelihood of success at trial,

and of the potential punishment he could receive if found guilty at trial. Trial counsel shall state

whether he advised Applicant to decline any such plea offer. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC . art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: February 9, 2022
Do not publish